DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The response filed on 09/07/2022 has been entered.  Claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (U.S. Pub 2016/0005280) hereinafter Laska in view of Stamatiou et al. (U.S. Pub 2016/0216871).


Regarding clam 1, Laska teaches, A method of presenting audio/video (AV) files, comprising: 
generating and displaying a first interface, wherein the first interface comprises a list of a 5plurality of AV files and an editing area (Laska; as shown in figure 9N, region display plurality of file for recorded events; paragraph 176), and wherein the plurality of AV files comprises at least one first type of AV file and at least one second type of AV file (Laska; as shown in figure 9N, different types of events file display in third region 907; paragraph 176); 
generating a plot graph based at least in part on an input by a first user via the first interface, wherein the plot graph has a directed structure, and wherein the at least one first type of AV file and the at least one second type of AV file are associated with different nodes of the plot graph (Laska; as shown in figure 9W, plurality of selected file display on the timeline; paragraph 187, further, user select event category in third region to be display on timeline 910; paragraph 259); 10
detecting that a preset instruction is received in response to a determination that a playing progress of the first type of AV file reaches a first predetermined position (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B and display on time line 910 as 957A and 957B where AV file reached a predetermined position; paragraph 178)
Laska does not teach expressly,
  playing a first type of AV file among the at least one first type of AV file; 
playing another first type of AV file among the at least one first type of AV file or a second type of AV file among the at least one second type of AV file based on the preset instruction.  
 However, Stamatiou teaches,

playing a first type of AV file among the at least one first type of AV file (Stamatiou; as shown in figure 8, selected video content element 804 to playback; paragraph 55); 
playing another first type of AV file among the at least one first type of AV file or a second type of AV file among the at least one second type of AV file based on the preset instruction (Stamatiou; user select UI element 804 (first AV file) to playback and select another UI element 808 (second AV file) to playback; paragraph 55).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Stamatiou’s technique of selecting audio video segment file to playback to modify generating video clip of Laska. The motivation for doing so would have been to enable user to playback different video clip to increase and improve viewability of content displayed by the device.

Regarding clam 2, Laska and Stamatiou teaches all of the claim 1. Laska further teaches,
wherein the at least one first type of AV file is a process video file and corresponds to a starting node of the plot graph, and the at least one second type of AV file is an ending video file and corresponds to an ending node of the plot graph (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B and display on time line 910 as 957A and 957B where AV file reached a predetermined position; paragraph 178)

Regarding clam 3, Laska and Stamatiou teaches all of the claim 1. Stamatiou further teaches,
suspending playing the first type of AV file when the playing progress of the first type of AV file reaches the first predetermined position (Stamatiou; user select UI element 804 to playback so segment suspend at time marker 4 second (progress bar start from 0% to end at 13.3%); paragraph 55) and 
displaying a second interface (Stamatiou; as shown in figure 8, playback video content display in viewfinder 802; paragraph 55).  

Regarding clam 4, Laska and Stamatiou teaches all of the claim 3. Laska further teaches,
configuring the preset instruction (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B; paragraph 178); 
establishing an association between the preset instruction and another first type of AV file or 30the second type of AV file (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B and display on time line 910 as 957A and 957B where AV file reached a predetermined position; paragraph 178); 
determining whether the user input is received within a predetermined time (Laska; as shown in figure 9O, user enter start time and end time to generate clip; paragraph 336); and 
triggering the preset instruction in response to determining that the user input is received within the predetermined time (Laska; as user enter start time and end time in the box, user can moved on the event timeline 910 via dragging gestures; paragraph 336).  

Regarding clam 5, Laska and Stamatiou teaches all of the claim 3. Laska further teaches,
configuring the system instruction (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B; paragraph 178); 
establishing an association between the system instruction and another first type of AV file 5or the second type of AV file (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B and display on time line 910 as 957A and 957B where AV file reached a predetermined position; paragraph 178); 
determining whether a user input is received via the second interface within a predetermined time (Laska; as shown in figure 9O, user enter start time and end time to generate clip; paragraph 336); and 
performing the system instruction in response to a determination that the user input is not received within the predetermined time (Laska; as user enter start time and end time in the box, user can moved on the event timeline 910 via dragging gestures (user not perform move gestures on the timeline to adjust time interval therefore as user enter the start and end time in box, video clip generated); paragraph 336).  

Regarding clam 6, Laska and Stamatiou teaches all of the claim 3. Laska further teaches,
configuring at least one variable (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B; paragraph 178); 
assigning a value to the at least one variable in response to a determination that a user input is received via the second interface within a predetermined time (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B and display on time line 910 as 957A and 957B where AV file reached a predetermined position; paragraph 178); and 15
Stamatiou further teaches,
in response to determining that the playing progress of the first type of AV file reaches a second predetermined position, playing a corresponding second type of AV file or a corresponding first type of AV file based at least in part on the value of the at least one variable (Stamatiou; user select UI element 804 to playback so segment suspend at time marker 4 second (progress bar start from 0% to end at 13.3%), further, user select UI element 808 and played back, the progress bar may progress from 36.7% (i.e., 11/30th) to 100% of the way across its maximum extent as the video content of the segment is played back; paragraph 55).  

Regarding clam 7, Laska and Stamatiou teaches all of the claim 3. Stamatiou further teaches,
wherein the plurality of AV files further comprise at least one 20third type of AV file, and the method further comprises when the playing progress of the first type of AV file reaches the first predetermined position (Stamatiou; as shown in figure 10, When UI element 1008, which corresponds to five seconds of video content, is being played in the viewfinder 1002, the UI element 1014 can grow from 50% to 75% of its maximum extent across the GUI 1000 as playback of the video content segment progresses; paragraph 58), 
loading a third type of AV file among the at least one third type of AV file (Stamatiou; user select UO element 1008 (third type of AV file) to playback; paragraph 58); or adjusting at least one of an amount of audio output or pixel values of video output frames of the first type of AV file



Regarding clam 8, Laska and Stamatiou teaches all of the claim 3. Laska further teaches,
configuring at least one display marker (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B and these time interval plotted on the timeline 910 as 957A and 957B; paragraph 178); 
establishing an association between the at least one display marker and the first type of AV file (Laska; as shown in figure 9O, user select the starting time 956A and end time 956B and display on time line 910 as 957A and 957B; paragraph 178); 30
Stamatiou further teaches,
displaying the at least one display marker while playing the first type of AV file (Stamatiou; as disclosed in figure 10, user select UI elements 1004 or 1008 (clip), display progress bar when playback with time marker element 1014 grow from 50% to 75%; paragraph 58); and 
wherein the at least one display marker comprises a first element and a second element, the first element corresponds to a first part of the first type of AV file that has been or is being played, and the second element corresponds to a second part of the first type of AV file that has not been played (Stamatiou; as shown in figure 10, as user select UI element 1004 and progress bar moves to reach at ending point 5 second and until first clip perform playback second clip (1006 or 1008 not played); paragraph 58).  


Regarding clam 10, Laska and Stamatiou teaches all of the claim 3. Laska further teaches, wherein the second interface comprises a text control (Laska; as shown in figure 9I, a label text entry box element 939 where user can input custom name; paragraph 171), a pattern control, a button control, a polygon input box, or a polygon trigger control, and the method further comprises: 
10receiving information from a user, the information indicating a content of the second interface and a position of displaying the second interface (Laska; as shown in figure 9E wherein user editing the default labels for the event categories in third region to customized names (third region the content in second interface and second position on the right side of the display); paragraph 288); 
storing the information in the first type of AV file corresponding to a first node of the plot graph; 
generating the second interface based on the information (Laska; video storage 514 stores raw video data received from the video sources 522, as well as various types of metadata, such as motion events, event categories, event category models, event filters, and event masks, for use in data processing for event monitoring and review for each reviewer account; paragraph 96).15
Stamatiou further teaches,
displaying the second interface based on the information when the playing progress of the first type of AV file reaches the first predetermined position (Stamatiou; as shown in figure 8, second horizontal progress bar 818 display and particular video segment illuminated and length increase from left to right (second interface displays the segments and displays progress bar until complete playing the content); paragraph 56).  


Claim 11 is system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Laska and Stamatiou teaches, comprising at least one processor (Laska; instructions are executed by one or more processors of the electronic device (e.g., the CPUs 512, 702, or 802); paragraph 283); and 20at least one memory (Laska;  instructions that are stored in a non-transitory computer readable storage medium (e.g., the memory 606, 706, or 806); paragraph 283) communicatively coupled to the at least one processor (Laska; instructions are executed by one or more processors of the electronic device (e.g., the CPUs 512, 702, or 802); paragraph 283) and storing instructions that upon execution by the at least one processor (Laska; instructions are executed by one or more processors of the electronic device (e.g., the CPUs 512, 702, or 802); paragraph 283) cause the system to:   


Claims 12-18: they are system claims that corresponding to method claims 2-8 and 10. Therefore, they are rejected for the same reason as claims 2-8 and 10 above.  

Claim 19 is non-transitory computer-readable storage medium claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Laska and Stamatiou teaches, which stores computer programs that upon execution by a processor (Laska; instructions are executed by one or more processors of the electronic device (e.g., the CPUs 512, 702, or 802); paragraph 283) cause the processor to perform operations, the operations 30comprising:

Claim 20 is non-transitory computer-readable storage medium claim that corresponding to method claim 2. Therefore, claim is rejected for the same reason as claim 2 above.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (U.S. Pub 2016/0005280) hereinafter Laska in view of Stamatiou et al. (U.S. Pub 2016/0216871) as applied to claim 1 above and further in view of Yokota et al. (U.S. Pub 2012/0239297) hereinafter Yokota.

Regarding clam 9, Laska and Stamatiou teaches all of the claim 1. Laska and Stamatiou do not teach expressly,
activating a timer; and 
performing the preset instruction when an output value of the timer reaches a threshold 5value.  
However, Yokota teaches,
activating a timer (Yokota; sensor interval setting device 36 b initializes the timer value of the timer 33; paragraph 115); and 
performing the preset instruction when an output value of the timer reaches a threshold 5value (Yokota; sensor interval setting device 36 b initializes the timer value of the timer 33 and thereafter while the server 10 and the sensor wireless terminals A and B are connected to each other by the wireless communication, the process from step S301 to step S353 described above is repeatedly performed; paragraph 115).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Yokota’s technique of perform operation upon timer expiration to modify generating video clip, and selecting audio video segment file to playback of Laska and Stamatiou. The motivation for doing so would have been to efficiently manage time within the time interval for improve operation.


Response to Arguments

In the remarks, page 9, applicant respectfully disagrees that Laska discloses "generating and displaying a first interface, wherein the first interface comprises a list of a plurality of AV files and an editing area, and wherein the plurality of AV files comprises at least one first type of AV file and at least one second type of AV file" as recited independent in claim 1.
Examiner respectfully disagrees with Applicant because:
First, Examiner would like to point out that the rejection for claim 1 only based on the combination of Laska in view of Stamatiou (see rejection above and rejection mailed 06/10/2022).
Second, Laska disclosed in figure 9N a multiple region displays in user device and plurality of video files display in third region and these AV files displays as event indicators corresponds to motion events and as illustrates in figure 9AA, where user may edit selected files, as example, one of the file editing UI for “Birds in Flight.”. Above, Laska discloses that user device having an UI to display multiple AV files and user able to edit any selected file (Laska; paragraph 176).
Therefore, Laska teaches the claimed limitations as required in claim 1.

In the remarks, page 11, applicant respectfully disagrees that Laska discloses "generating a plot graph based at least in part on an input by a first user via the first interface, wherein the plot graph has a directed structure, and wherein the at least one first type of AV file and the at least one second type of AV file are associated with different nodes of the plot graph" as recited independent in claim 1.
Examiner respectfully disagrees with applicant because’
Laska disclosed in figure 9W that displayed events in dialog box 981 is results of user tap on the timeline 910 and as display on timeline 910 plurality of events display and user can view details of the event by selecting desired node on the timeline, further, as illustrated in figs 9E-9G where user select the events in region 907 and selected events displays on timeline 910 (paragraphs 187 and 259).
Therefore, Laska teaches the claimed limitations as required in claim 1.

In the remarks, pages 12-13, applicant respectfully disagrees that Laska discloses detecting that a preset instruction is received in response to a determination that a playing progress of the first type of AV file reaches a first predetermined position" as recited independent in claim 1.
Examiner respectfully disagrees with applicant because’
Laska disclosed in figure 9O that video clips start time and end time denoted by elements 956A to 956B and these marks generated on timeline 910 for video clip to start and end (this explained that predetermined position of the video clip to start and end) (paragraph 178).
Therefore, Laska teaches the claimed limitations as required in claim 1.

In the remarks, page 14, applicant argued that Stamatiou does not disclose playing another AV file bases on a preset instruction received when a playing progress of the first type of AV file reaches a predetermined position as recited independent in claim 1.
Examiner respectfully disagrees with applicant because’
Stamatiou disclosed in figure 8 that plurality of UI elements (video files) 804, 806, 808 display in dock 812, and each video file with predetermined time of playback such as 4seconds, 7 seconds and 19 seconds of video files with total of 30 seconds of three different video files. When user select first video file which is 4 seconds long it displays on the progress bar 815, after playback of first video file, user select second file which is 7 seconds and lastly user select third video file for playback which is 19 seconds (this illustrates that there are different AV file which are having a preset playback time) (paragraph 55).
Therefore, Laska teaches the claimed limitations as required in claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Matias et al. (US Pub 2017/0110151 A1) teaches interface display generation of plural video clips with start and end time ([0117-0121; fig. 2]).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARMANAND D PATEL/           Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143